Citation Nr: 0533060	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  02-00 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) for the cause of the veteran's death pursuant to 
38 U.S.C.A. § 1318 (West 2002).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel

INTRODUCTION

The veteran had active service from November 1945 to August 
1947 and from December 1947 to February 1964.  The veteran 
died in January 2001.  The appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

Part of VA's duty to assist the veteran includes making 
reasonable efforts to secure the veteran's VA and private 
medical records.  38 U.S.C.A. § 5103A.  The veteran died at a 
private hospital in January 2001, and the terminal 
hospitalization records are not of record.  The RO requested 
and obtained the veteran's records from Hillcrest Baptist 
Medical Center except for his terminal hospitalization.  

Beyond the above, medical records from Hillcrest Baptist 
Medical Center indicate that the veteran was discharged to a 
nursing home in December 2000.  The records from the time the 
veteran spent living in a nursing home from December 2000 
until his death at the private hospital are also not of 
record.  All of these missing medical records could 
potentially support the appellant's claim for service 
connection for the cause of the veteran's death and DIC.  
Therefore, a remand is required to attempt to secure these 
records.  

Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that she is afforded 
every possible consideration.

The Board observes that recent correspondence sent to the 
appellant, including a VCAA notice letter dated July 2005 and 
information pertaining to a Travel Board hearing, was 
returned to the RO by the post office due to an invalid 
address.  The appellant did not come to the scheduled Travel 
Board hearing.  Since the address the RO used was invalid, 
the appellant did not have an opportunity to read information 
regarding her hearing.  On remand, the RO should undertake 
efforts, to include contacting her representative, to 
ascertain a current address.  

This appeal is REMANDED to the RO via the AMC for the 
following actions:

1.  The RO should attempt to the 
appellant's current address, to include 
by contacting her accredited 
representative.  If a current address is 
obtained, the RO should re-send 
correspondence that was returned to the 
RO as undeliverable.  The RO should also 
determine whether the appellant continues 
to wish a Travel Board hearing.  The RO 
should schedule at Travel Board hearing 
if the appellant so desires, in the order 
that the request was received.  

2.  After securing any necessary releases 
from the appellant, the RO should attempt 
to secure records from the veteran's 
terminal hospitalization at Hillcrest 
Baptist Medical Center, ending in January 
2001, as well as the records from the 
Jeffrey Place nursing home.  

3.  The RO should then readjudicate the 
issues on appeal.  If the disposition is 
unfavorable to the appellant, she and her 
representative should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on her claim.  The appellant should be 
given an opportunity to respond to the 
SSOC.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

